       Case 3:20-cv-00720-ECM-JTA Document 10 Filed 04/01/21 Page 1 of 1




                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

JOHNNY HUGHLEY,                              )
                                             )
       Plaintiff,                            )
                                             )
  v.                                         ) CIVIL ACT. NO. 3:20-cv-720-ECM
                                             )
LISA M. BURDETTE,                            )
                                             )
       Defendant.                            )

                        MEMORANDUM OPINION and ORDER

        On March 2, 2021, the Magistrate Judge entered a Recommendation (doc. 9) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, and for good cause, it is

        ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED with prejudice before service of process pursuant to 28

U.S.C. § 1915(e)(2)(B) for lack of jurisdiction.

       A separate Final Judgment will be entered.

       Done this 1st day of April, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
